Citation Nr: 0526839	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  02-15 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to restoration of a 30 percent evaluation for 
chondromalacia of the left knee. 

2.  Entitlement to an increased evaluation for chondromalacia 
of the right knee, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1965 to June 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January and May 2002 rating 
determinations of a regional office (RO) of the Department of 
Veterans Affairs (VA).  The veteran appeared at a Board 
hearing in August 2003.  This matter was previously before 
the Board in May 2004, at which time it was remanded for 
further development.  


FINDINGS OF FACT

1.  The rating determination reducing the veteran's 30 
percent evaluation for chondromalacia of the left knee from 
30 to 10 percent was procedurally and factually proper.  

2.  Flexion of the right knee to less than 45 degrees and 
extension to no less than 10 degrees, even when considering 
flare-ups, have not been demonstrated at any time.

3.  There has been no objective finding or demonstration of 
subluxation or lateral instability of the right knee.  


CONCLUSIONS OF LAW

1.  The reduction in rating to 30 percent for chondromalacia 
of the left knee was proper and the criteria for the 
restoration of a 30 percent disability rating are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 
(2004).  

2.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 
5261, 5262 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  After reviewing the claims folder, the claimant has 
been notified of the applicable laws and regulations which 
set forth the necessary criteria for the benefits currently 
sought.  The discussions in the January 2002 and May 2002 
rating determinations, the October 2002 statement of the 
case, and the November 2003 and February 2005 supplemental 
statements of the case informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in October 2001 and May 2004 
letters, the veteran was advised of the types of evidence VA 
would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board notes that the initial VCAA letter was sent to the 
appellant prior to the initial rating determinations.  The 
VCAA notice was therefore timely.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

The Board also notes that the May 2004 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded several VA examinations and that all VA and 
private treatment records have been obtained.  The 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issues on 
appeal.  Under the circumstances of this particular case, no 
further action is necessary to assist the appellant.

Evaluations

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Diagnostic Code 5003 (5010) provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where X-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups.  Where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned. Note (1) to Diagnostic Code 5003 states that the 20 
and 10 percent ratings based on X-ray findings, above, will 
not be combined with ratings based on limitation of motion.  
Id.

38 C.F.R. §  4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability; a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability; and a 30 percent rating when there is 
severe recurrent subluxation or lateral instability.

Limitation of motion of the knee is addressed in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent rating where flexion of the 
leg is limited to 60 degrees; 10 percent rating where flexion 
is limited to 45 degrees; 20 percent rating where flexion is 
limited to 30 degrees; and 30 percent rating where flexion is 
limited to 15 degrees.  Diagnostic Code 5261 provides for a 
zero percent rating where extension of the leg is limited to 
5 degrees; 10 percent rating where extension is limited to 10 
degrees; 20 percent rating where extension is limited to 15 
degrees; a 30 percent rating where extension is limited to 20 
degrees; a 40 percent rating where extension is limited to 30 
degrees; and a 50 percent rating where extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis 
for a rating for a disability rated based on limitation of 
motion, regardless of whether or not the limitation of motion 
specified in the Diagnostic Code criteria is shown).

A review of the record reveals that in a July 1996 rating 
determination, the RO increased the veteran's disability 
evaluation for his left knee chondromalacia patella from 10 
to 30 percent and continued the 10 percent disability 
evaluation for his right knee chondromalacia.  The bases for 
these ratings were the results of a June 1996 VA examination.  

At the time of the June 1996 VA examination, the veteran 
complained of everyday tooth-like pain in both his knees.  He 
stated that climbing or descending stairs led to an increase 
in the pain in his knees and they frequently gave way causing 
him to stumble and nearly fall, particularly losing his 
balance.  He stated that his knees would go numb if he had to 
squat for any length of time.  He noted that his symptoms 
were markedly worse than 10-15 years earlier.  

Physical examination performed at that time revealed no 
swelling or deformity. There was also no evidence of 
subluxation or lateral instability, nonunion, or malunion.  
Range of motion revealed right knee flexion to 96 degrees and 
extension to 6 degrees less than zero.  Left knee range of 
motion revealed flexion to 106 degrees and extension to 19 
degrees less than zero.  A diagnosis of chronic bilateral 
knee pain was rendered.  

In August 2001, the veteran requested an increased evaluation 
for his knee disorders.  

The veteran was afforded a VA examination in November 2001.  
At the time of the examination, the veteran reported that his 
knee condition had worsened over the past five years.  The 
veteran indicated that he had pain, weakness, and stiffness, 
especially during a cold and rainy day.  There was no 
swelling, heat, or redness.  The veteran did report having 
instability and giving way.  The veteran took acetaminophen 
for pain three times per day and indicated that this helped 
the pain but did not get rid of it.  The veteran rated the 
pain as 4-6 regularly and up to 8 with flare-ups.  He stated 
that this occurred twice a month and lasted two days in 
duration.  The veteran wore a soft brace.  The veteran 
indicated that he had difficulty climbing a ladder or 
squatting.  

Physical examination revealed that the veteran could flex his 
right knee from 0 to about 80 degrees with pain and up to 90.  
On the left he was able to flex from 0 to 75 degrees.  
Passive bilateral flexion was to 130 degrees when grabbing 
his ankles.  The veteran was not able to do this actively.  

There was no swelling, effusion, or instability.  There was 
also no weakness.  Tenderness to palpation along the tibial-
femoral joint area and lateral and medial area of the 
bilateral knees was present.  There was also some tenderness 
along the patellofemoral joint.  There was pain during 
valgus-varus maneuver.  Circumference of the right knee was 
37 cm. as compared to 37.45 on the left.  There was no 
breakdown or unusual shoe wear pattern and no calluses.  The 
gait was steady.  Lachman's test was negative and there was 
tenderness on McMurray testing.  There was no laxity present.  
A diagnosis of chondromalacia, bilateral knees, reports 
worsening of symptoms, was rendered.  

At the time of his August 2003 hearing, the veteran testified 
that it was like having a toothache in both knees.  He stated 
that he had quit playing any type of sports because of the 
pain he experienced.  The veteran also complained about the 
VA examination that he had been given in conjunction with his 
request for an increased evaluation.  He stated that the knee 
would occasionally give out when walking, which caused him to 
stumble.  He noted that his pain would increase with use but 
that it was always constant.  

In May 2004, the Board remanded this matter for additional 
development.  

In a June 2004 statement in support of claim, the veteran's 
spouse indicated that she had been married to the veteran for 
35 years.  She noted that the veteran's knees were giving way 
on him.  She also reported that the veteran had trouble going 
up and down stairs and squatting.  She stated that he had 
pain 24 hours a day whether he was active or not.  

At the time of a June 9, 2004, VA examination, the veteran 
reported having pain in both knees which he rated as 9/10.  
He described the pain in his knees as a toothache.  The 
veteran stated that his pain had progressively worsened.  He 
also noted bilateral weakness and giving way.  He further 
reported locking at times and occasional swelling.  He noted 
heat but indicated that there was no redness.  The veteran 
had flare-ups one to two times per week which lasted two to 
five hours.  Precipitating factors included prolonged walking 
or stooping and alleviating factors included heat and 
rubbing.  The veteran stated that he was significantly 
impaired and had to lie down during flare-ups.  He reported 
that he was currently employed in construction and had had to 
call in two or three times in the past 12 months.  He 
indicated that climbing stairs and straight leg maneuvers 
were difficult for him.  The veteran was able to perform his 
activities of daily living.  Driving was not a problem for 
him.  

Physical examination revealed that the knees were not swollen 
or erythematous.  There was no tenderness to palpation for 
the knees.  The veteran's shoe pattern was within normal 
limits and there were no callosities on his feet.  

Range of motion for the right knee was 115 degrees of flexion 
with pain beginning at 80 degrees.  Extension was to -1 
degree.  Anterior and posterior drawer tests were negative.  
McMurray's test was also negative.  There was no popping or 
crepitus noted with range of motion on the right and no 
fatigue or weakness.  There was significant guarding of 
motion.  

Range of motion of the left knee was from 0 to 100 degrees 
with pain beginning at 70 degrees.  Stability of the 
collateral ligaments was normal to varus and valgus stress.  
Anterior and posterior drawer tests were negative.  
McMurray's test was also negative.  There was mild clicking 
with range of motion in the left knee.  There was significant 
guarding with range of motion on the left.  

Flexion and extension of both knees were normal with 5/5 
motor strength.  The veteran's gait was antalgic and he was 
found to have bilateral hallux valgus.  Diagnoses of left 
knee strain with diminished motion and normal stability and 
right knee strain with diminished range of motion, limited 
extension, and normal stability, were rendered.  

At the time of a June 28, 2004, VA examination, the veteran 
complained of constant pain in both knees seven days per 
week.  The pain was tooth like and was at a level 9 all the 
time.  There was no swelling.  The veteran reported 
instability and indicated that it could give way at any time.  
The knees did not often lock.  The knees flared up in humid 
and cold weather and after being on them for a long time.  
The severity of the pain would go to 10+ with flare-ups.  
There were no alleviating factors.  Heat and cold helped some 
but the pain did not go away.  When the pain flared up he 
could not squat or climb up ladders.  He reported using 
braces on both knees but did not have them on at the time of 
the examination.  He stated that he continued to work as a 
construction worker.  

Physical examination revealed that both knees were not 
completely extended.  The right knee was held in flexion at 5 
degrees and flexion was to 65 degrees without pain.  He could 
flex to 70 degrees but complained of severe pain.  Varus and 
valgus were normal and Lachman's test was negative.  
McMurray's test was normal with pain when trying to extend 
the knee.  

Examination of the left knee revealed flexion held at 5 
degrees with flexion to 70 degrees without pain and to 80 
degrees with pain.  Varus and valgus were normal and 
Lachman's was negative.  There was no objective evidence of 
edema, effusion or instability.  McMurray's was normal with 
pain on extension of the knee.  The gait had a slight limp to 
the right.  The veteran could stand on his heels and toes 
without any  limitation.  Squatting was limited and the 
veteran had to use support during squatting which was only 50 
percent of normal.  There were no callosities, breakdowns, or 
unusual shoe patterns.  There was no muscle atrophy or edema.  
Diagnoses of chondromalacia of the left and right knees with 
diminished range of motion on flexion were rendered.  

At the time of a July 2004 outpatient visit, the veteran was 
noted to have a history of both knees giving him problems, 
the left one starting first and both about the same time.  
Both knees popped, caught, gave way, and partially locked up 
on him.  

Physical examination of the left knee revealed no effusion 
and patellofemoral pain.  The veteran had tenderness on the 
posteromedial joint line but no instability.  Examination of 
the right knee revealed no patellofemoral pain and no 
effusion.  There was tenderness in the posteromedial joint 
line area.  McMurray's sign was positive but there was no 
instability.  It was the examiner's impression that the 
veteran had tears of the posterior horns of both medial 
menisci.  

Restoration of a 30 Percent Evaluation 
for Chondromalacia of the Left Knee

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  Unless 
otherwise provided in paragraph (i) of this section, if 
additional evidence is not received within that period, final 
rating action will be taken, and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.  38 C.F.R. § 3.105(e).

When the evidence indicates that a condition has stabilized 
to the point that a particular rating has continued for a 
long period of time (five years or more), and an examination 
indicates improvement in the condition, the rating agency 
must review the entire record of examinations and the 
medical-industrial history in order to ascertain whether the 
recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations less 
full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction.  In arriving at a determination that there is 
material improvement in a physical or mental condition, the 
rating agency must consider whether the improvement will be 
maintained under the ordinary conditions of life.  38 C.F.R. 
§ 3.344.

The provisions of 38 C.F.R. § 3.344(a) and (b) apply to 
ratings which have continued for long periods at the same 
level (five years or more).  They do not apply to 
disabilities which have not become stabilized and are likely 
to improve.  Reexaminations disclosing improvement, physical 
or mental, in these disabilities will warrant reduction in 
rating. 38 C.F.R. § 3.344(c).

The 30 percent evaluation was in effect for more than 5 years 
and the provisions of 38 C.F.R. § 3.344 are applicable.  
Initially, the RO properly complied with 38 C.F.R. § 3.105(e) 
pertaining to reductions.  That is, the RO furnished a letter 
to the veteran notifying him of the proposed reduction in a 
January 2002 letter, and he had 60 days in which to respond.  
The reduction was not effectuated until August 1, 2002.  
Thus, all due process requirements have been met under this 
provision.

When the issue is whether the RO is justified in reducing a 
veteran's rating, the Board is required to establish, by a 
preponderance of the evidence and in compliance with 38 
C.F.R. § 3.344(a), that a rating reduction is warranted.  See 
Brown v. Brown, 5 Vet. App. 413 (1993).  Pursuant to § 3.344, 
the Board must (1) review the entire record of examinations 
and medical and industrial history to ascertain whether the 
examination or examinations on which the reduction was based 
were full and complete; (2) decline to use examinations which 
are less full and complete than those on which payments were 
authorized or continued; (3) nor reduce an evaluation for a 
disability which is subject to periodic improvement on one 
examination except in cases where all the evidence clearly 
warrants a finding of material improvement; and (4) consider 
whether the evidence makes it reasonably certain that any 
improvement found will be maintained under the ordinary 
conditions of life.  Id. at 419.

In this case, the Board has reviewed the claims file and 
finds that the examinations that form the bases for the 
reduction were as full and complete as the earlier VA 
examinations on which the increased rating was made.  
Further, there was material improvement demonstrated under 
the ordinary conditions of the veteran's life and it is the 
Board's conclusion that he is adequately compensated with the 
currently assigned 10 percent rating for the reasons 
discussed below.

The clinical findings throughout the record reflect that the 
symptomatology associated with the appellant's left knee 
disorder has improved since the 30 percent rating was 
assigned for the disability.  The basis for the 30 percent 
disability was that the veteran extension was limited to 19 
degrees.  

At the time of his November 2001 VA examination, range of 
motion was from 0 to 75 degrees.  Passive bilateral flexion 
was to 130 degrees when grabbing his ankles.  The veteran was 
not able to do this actively.  At the time of the June 9, 
2004, VA examination, range of motion of the left knee was 
from 0 to 100 degrees with pain beginning at 70 degrees.  At 
the time of the June 28, 2004, VA examination, flexion was 
held at 5 degrees with flexion to 70 degrees without pain and 
to 80 degrees with pain.

The Board recognizes that the veteran's wife and the veteran 
have described at length the veteran's knee conditions and 
their beliefs that his condition has progressively worsened.  
Although the veteran and his spouse are competent to testify 
and report observed behavior and symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not reflect that the veteran or his spouse 
currently possess a recognized degree of medical knowledge 
that would render there opinions on medical diagnoses or 
causation competent.  

Because the overall medical picture from the clinical 
records, medical notes and examinations do not show that the 
veteran has had extension limited to 20 degrees, the Board 
finds that the disability picture for his left knee disorder 
does not more nearly approximate the criteria for an 
evaluation of 30 percent.  Hence, restoration of a 30 percent 
rating is not warranted.

In this case, the medical records and evaluations span a 
period of several years and comprehensively reflect a degree 
of disability that is supportive of the accomplished 
reduction to a 10 percent evaluation for the service-
connected left knee disorder.  

In light of the foregoing, the Board concludes that, pursuant 
to the provisions of 38 C.F.R. § 3.344, the preponderance of 
the evidence shows that the reduction in the rating was 
warranted.  

Chondromalacia of the Right Knee

With regard to the veteran's claim for an increased 
evaluation, the Board notes that for a 10 percent under 
Diagnostic Code 5260, flexion must be limited to 45 degrees.  
Diagnostic Code 5261 provides for a 10 percent rating where 
extension is limited to 10 degrees.  The Board observes that 
at the time of the veteran's November 2001 VA examination, 
range of motion was from 0 to 80 before pain and to 90 
degrees with pain.  Passive flexion was to 130 degrees.  At 
the time of the June 9, 2004, VA examination, the veteran had 
-1 degree of extension and 115 degrees of flexion.  At the 
time of the June 28, 2004, VA examination, the veteran had 
flexion to 70 degrees without pain and to 80 degrees with 
pain and extension was held at 5 degrees.  

The Board has also considered the Court's decision in DeLuca, 
which held that where evaluation is based on limitation of 
motion, the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59. 

The competent medical evidence reflects consideration of the 
veteran's complaints of pain, weakness, and fatigability by 
medical professionals.  The veteran is competent to report 
that he is worse or entitled to a higher evaluation.  
However, the observation of a skilled professional is more 
probative of the degree of the veteran's impairment.  Even 
when considering the additional limitation of motion caused 
by fatigue, weakness and flare-ups, neither the actual range 
of motion nor the functional limitation warrants a 
compensable evaluation for flexion under DC 5260 or for 
extension under 5261.  The veteran has not been shown to have 
limitation of flexion to 45 degrees or extension limited to 
10 degrees even when considering flare-ups.  As such, the 
preponderance of the evidence is against the claim for a 
compensable evaluation based upon flexion or an evaluation in 
excess of 10 percent under extension.  

There has also been no objective demonstration of subluxation 
or lateral instability at the time of any VA examination.  
The veteran's knees have been reported as stable to varus and 
valgus stress, to have normal McMurray tests, to have 
negative Lachman's tests and to have negative anterior and 
posterior drawer tests.  There have also been no findings of 
subluxation or laxity at the time of any VA examination.  
Thus, a compensable evaluation would not be warranted under 
DC 5257.  

Therefore, the preponderance of the evidence is against the 
claim for evaluation in excess of 10 percent for right knee 
chondromalacia.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected right knee disorder has resulted in 
frequent periods of hospitalization.  Moreover, there have 
been no objective medical findings that the veteran's right 
knee disorder results in a marked interference with 
employment.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Conclusion

The Board does not doubt that the veteran continues to suffer 
impairment associated with his service-connected knee 
disabilities.  The main complaint appears to be of pain.  
However, even considering additional functional loss due to 
pain (as well as due to any weakness, incoordination, and/or 
fatigue), the disabilities simply do not meet the regulatory 
criteria which the Board must apply.  Should the disabilities 
increase in severity in the future, the veteran may always 
file new claims for increased ratings.  


ORDER

Restoration of a 30 percent evaluation for chondromalacia of 
the left knee is not warranted.  An evaluation in excess of 
10 percent for chondromalacia of the right knee is not 
warranted.  The appeal is denied.   




	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


